DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2	This instant Office Action is in response to Original Filing filed on 1/13/2021.
3.	This Office Action is made Non-Final.
4.	Claims 7-12 are pending.
5.	Claims 1-6 are cancelled via preliminary amendment prior to examination.
6.	Claims 7-12 are objected to for allowable subject matter.
Information Disclosure Statement
7.	The information disclosure statement (IDS) submitted on 1/13/2021 and 5/9/2022 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
8.	The title of the invention “BASE STATION APPARATUS, TERMINAL APPARATUS, COMMUNICATION METHOD, AND INTEGRATED CIRCUIT” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Objections
9.	Claim 7 is objected to because of the following informalities:  Claim 7 recites the abbreviations MIB, SIB, DCI, and PUSCH therefore include an abbreviations of that needs to be spelled out at the first occurrence of the abbreviation.  See MPEP § 608.01(m).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the number of first resource blocks" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the number of first resource blocks" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the number of first resource blocks" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the number of first resource blocks" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the number of first resource blocks" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the number of first resource blocks" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.
2.	Claim 11 recites “An integrated Circuit that is mounted in a terminal apparatus and cause the apparatus to perform…” The claims are drawn to a device, but only claims a single element that makes up that device, rather than showing a "machine" consisting of "parts".  See MPEP 2106. Moreover, the scope of claim is indefinite because the claims disclose directed to “Terminal Apparatus” in preamble without physical structure for corresponding functions in claim body because the claims are NOT a method claims, which is directed to “acts” as being performed, BUT apparatus claims. Therefore it suggested to amend the claims to add known structural elements such as processor or transceiver.
3.	Claim 12 recites “An integrated Circuit that is mounted in a base station apparatus that communicates with a terminal apparatus, the integrated circuit causing the base station apparatus to perform…” The claims are drawn to a device, but only claims a single element that makes up that device, rather than showing a "machine" consisting of "parts".  See MPEP 2106. Moreover, the scope of claim is indefinite because the claims disclose directed to “Base Station” in preamble without physical structure for corresponding functions in claim body because the claims are NOT a method claims, which is directed to “acts” as being performed, BUT apparatus claims. Therefore it suggested to amend the claims to add known structural elements such as processor or transceiver.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 7-8 are interpreted under 35 U.S.C 112 (f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “configured to” in claims 7-8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim 7 recites “a reception unit configured to receive” and “a transmission unit configured to identify.” 
Claim 8 recites “a reception unit configured to receive” and “a transmission unit configured to transmit.” 
A review of the specification shows that the following: Figs. 6, 15-16 and Sections [0370-0371, 0379]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   It is suggested that the claims be amended to recite a Transceiver for “transmitting” limitations for example.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
1.	Claims 7-12 are rejected under 35 USC 112b and objected for other minor informalities. However, they would be allowable if all rejections and objections are addressed. The closest prior arts, YI US 20190082431 in particular Sections [0061, 0213, 0238] and prior art Hwang US 20190357194 in particular [0054, 0075, 0080] do not render obvious the limitations in the claims in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 21, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477